NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 15/338,218, was filed on Oct. 28, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is responsive to the Amendment filed on Jan. 24, 2022.  
Claims 1, 3-6, 8, 10-13, and 15-19 were previously pending, of which claims 1, 8, and 15 were independent.
Claims 1, 8, and 15 are currently amended.  Claims 2, 7, 9, 14, and 20 were previously cancelled.
All pending claims have been examined on the merits. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1, 2, and 3 are in greyscale, and not exclusively in Black and White. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Interpretation
The term “pseudo-frequencies” recited in independent claims 1, 8, and 15 is interpreted according to the applicant’s definition in para. [0029] of the application’s US PG-PUB 2018/0121922 A1:
It should be noted that the “frequencies” stored in the frequency table are not true “frequencies” but are pseudo-frequencies that approximate or estimate the true frequencies and apply over a decayed time or event window.

The term “Recursive Frequency List (RFL)” recited in independent claims 1, 8, and 15 is interpreted according to the applicant’s definition in paragraphs [0027] through [0029] of the application’s US PG-PUB 2018/0121922 A1 (emphasis added): 
[0027] The pinpoint model employs a Recursive Frequency List (RFL) to mathematically summarize the cardholder's transaction history. These RFL lists are very important as these recurrent behaviors are extremely hard, if not impossible, for fraudsters to replicate unless they Therefore, focusing on understanding recurrences of legitimate behavior can help drive better transaction models in the cascade region, e.g. transactions at the same grocery stores, gas stations, ATMs, CNP merchants, etc., (and such transactions are likely the cardholder), versus transactions with new merchants that are more likely to be fraudulent and not legitimate.

[0028] The Recursive Frequency List utilizes the following three tables, stored in a card profile in a memory, and accessible by a fraud score computing system:
1. A table of most frequent tokens (“token table”)
2. A table of pseudo-frequencies of the corresponding most frequent tokens (“frequency table”)
3. A table of ranking for these tokens (“ranking table”)

[0029] These three tables are collectively referred to as the Recursive Frequency List in the following description. It should be noted that the “frequencies” stored in the frequency table are not true “frequencies” but are pseudo-frequencies that approximate or estimate the true frequencies and apply over a decayed time or event window.

In particular, it is noted that the Dictionary.com (Unabridged) definition of “recursion”, which is based on the Random House Unabridged Dictionary, © Random House, Inc. (2021) is: “the process of defining a function or calculating a number by the repeated application of an algorithm.”  
In contrast, para. [0027] of the application’s US 2018/0121922 A1 defines the “Recursive Frequency List” as “utilize[ing] … three tables, stored in a card profile in a memory, and accessible by a fraud score computing system”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance 

Patent Eligibility
The independent claim 1 recites:
1. (Currently Amended) A method for scoring the legitimacy of specific and subsequent transactions by a payment card that is likely in a state of fraud, the method comprising:
receiving, by a processor and based on a fraud detection system in communication with the processor, an indication that a payment card is likely in a state of fraud, the indication based on a fraud score of the fraud detection system, fraud score based on one of more transactions of the payment card and at least one entity profile associated with the payment card;
receiving, by the processor and for a period when the fraud score indicates the payment card is likely in a state of fraud, transaction data for at least one transaction of the payment card, the transaction data including one or more attributes;
accessing, by the processor from a card profile associated with the payment card and in response to receiving the transaction data and in response to receiving the indication, a token table having an indexed table of n most frequent tokens associated with the payment card, a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and a ranking table that provides a ranking of the tokens and stores common indices of the token table and the frequency table in a decreasing order of the pseudo- frequencies of the frequency table;
performing, by the processor and in response to receiving the transaction data, a look-up of the token table based on the one or more attributes in the transaction data to determine a frequency and a rank of each of the one or more attributes that correspond with a token by utilizing the rank of the token from the ranking table;
updating, by the processor and in response to performing the look-up, the token table, the frequency table, and the ranking table based on the transaction data for scoring the legitimacy of the subsequent transactions, the updating comprising: decaying all frequencies in the frequency table, increasing a frequency of the token in the token table if the token is already in the token table, replacing a least-frequent token determined by the ranking table with the token if the token is not in the token table and if the frequency of the least-frequent token is less than a threshold, and updating the ranking table to reflect changes to the ranking of tokens in the token table based on the updating;
generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the at least one transaction being legitimate, the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder, the RFL comprising the token table, the frequency table, and the ranking table, the model being trained using continuously updated, on a first-in-first-out basis, separately determined probabilities of fraudulent and legitimate transactions and one or more historical relationships between fraudulent and legitimate transactions, the trained model being used to distinguish between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud; and
authorizing, based on the score using the model, the at least one transaction associated with the payment card.

Independent system claims 8 and 15 recite similar features as independent method claim 1.
The Examiner holds that independent claims 1, 8, and 15, in their entirety, recite an ordered combination of steps that is a practical application of an abstract idea.
All dependent claims recite patent eligible subject matter due their dependence from the independent claims.
Therefore, all 35 USC § 101 rejections have been withdrawn.

Reasons for Allowance
Claims 1, 3-6, 8, 10-13, and 15-19 were previously rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0228580 to Zoldi et al. (“Zoldi”, Published on Sept. 9, 2010) in view of US 2017/0270494 to Nayak et al. (“Nayak”, Eff. Filed on Oct. 6, 2015. Published on Sept. 21, 2017). 
However, as persuasively argued by the Applicant in page 12 of the After Final Amendment filed on January 24, 2022, neither Zoldi nor Nayak, either individually or in combination, disclose or suggest the following newly amended features (emphasis added) in combination with all of the other amended features of independent claim 1:
“generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the at least one transaction being legitimate, the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder, the RFL comprising the token table, the frequency table, and the ranking table, the model being trained using continuously updated, on a first-in-first-out basis, separately determined probabilities of fraudulent and legitimate transactions and one or more historical relationships between fraudulent and legitimate transactions, the trained model being used to distinguish between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud,” [and]
“authorizing, based on the score using the model, the at least one transaction associated with the payment card” [.]

Independent system claims 8 and 15 recite similar features as independent method claim 1.
In contrast, neither Zoldi nor Nayak, either individually or in combination, disclose or suggest training the model to generate a fraud score by using continuously updated, on a first-in-first-out basis, probabilities for fraudulent and non-fraudulent or legitimate transactions, as well as historical relationships between such probabilities, in combination with all of the other amended features of independent claims 1, 8, and 15. 
Support for the newly amended features can be found in para. [0051] to [0053] of the application’s US PG-PUB 2018/0121922 A1.
All dependent claims depend from one of the independent claims 1, 8, or 15.  Therefore, all pending claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

February 3, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 3, 2022